Citation Nr: 1629057	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-03 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, to include as secondary to service-connected residuals fracture right tibia and fibula.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected residuals fracture right tibia and fibula.

3.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected residuals fracture right tibia and fibula.

4.  Entitlement to an increased rating for residuals fracture right tibia and fibula, currently evaluated as 40 percent disabling.

5.  Entitlement to a total disability rating, based on individual unemployability (TDIU), due to service-connected disabilities, on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for restless leg syndrome, entitlement to service connection for a left hip disability, and entitlement to a TDIU, on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's major depressive disorder is etiologically related to the service-connected residuals fracture right tibia and fibula.

2.  The Veteran's residuals fracture right tibia and fibula has been manifested throughout the appeal period by ankylosis of the right ankle, in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees.


CONCLUSIONS OF LAW

1.  The Veteran's major depressive disorder was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2.  The criteria for a disability rating in excess of 40 percent for residuals fracture right tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Acquired Psychiatric Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54

Analysis

The Veteran contends that he has a currently diagnosed psychiatric disorder, manifested by depression and anxiety, secondary to his service-connected residuals fracture right tibia and fibula.

Service treatment records are negative for any evidence of a psychiatric disorder.  

Treatment records from the Brockton VA Medical Center, dated December 1993 to October 2012, note complaints of depression.  

Treatment records from the Lake City and Gainesville VA Medical Centers, dated December 2004 to December 2012, note a diagnosis of recurrent major depressive disorder with symptoms of worrying, decreased sleep, negative thinking, depressed mood, anxiety, poor motivation, stress and frustration.
The report of a September 2010 VA examination notes a diagnosis of major depressive disorder with symptoms that were not severe enough to interfere with
occupational and social functioning.  The examiner opined that she could not provide an opinion linking the Veteran's major depressive disorder to his service-connected right tibia/fibula fracture without resorting to mere speculation, as his depressed mood was multifactorial in etiology and he had psychosocial stressors of financial problems and relationship problems.  She also noted that a mood disorder, due to a general medical condition, must fulfill the criterion that the symptoms must be directly produced by physiological mechanisms of the illness itself and not
simply an emotional reaction to having the illness.  She noted there was no medical evidence in the Veteran's case of a physiological connection to his mood.  

A private psychological evaluation of the Veteran was conducted by Dr. J.P., Ph.D. in April 2016.  Following a very thorough review of the evidence of record and an interview of the Veteran and his wife, Dr. J.P. diagnosed the Veteran with major depressive disorder, recurrent, moderate to severe; and an unspecified anxiety disorder.  

With regard to the etiology of the Veteran's diagnosed psychiatric disorders, Dr. J.P. opined that to a reasonable degree of psychological certainty, it is more likely than not that the Veteran suffers from anxiety and depression, which were triggered by and have developed secondary to the pain and symptoms caused by his service-connected residuals fracture of the right tibia and fibula.  Dr. J.P. also noted that the Veteran had significant documented physical limitations, including decreased mobility, required use of assistive devices, inability to drive, problems with lifting and carrying, lack of stamina, and chronic pain, all of which had resulted from his service-connected disability.  These limitations, he concluded, had led to development of his emotional and psychiatric problems and made it increasingly more difficult for him to function effectively in all areas of his life.

As noted above, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The medical evidence of record shows that the Veteran has complained of psychiatric symptoms, including depression and anxiety related to his service-connected residuals fracture right tibia and fibula.  The medical evidence of record shows that the Veteran has a current diagnoses of major depressive disorder Furthermore, private physician, Dr. J.P. opined that the Veteran's service-connected residuals fracture right tibia and fibula has contributed to his psychiatric condition.
There is evidence against the claim, in that the September 2010 VA examiner opined that the currently diagnosed psychiatric disorder is not secondary to the service-connected residuals fracture right tibia and fibula.  However, the Board finds that the evidence is at least in equipoise.  Therefore, as there is evidence of a currently diagnosed psychiatric disorder, namely, major depressive disorder; which has been related to a currently service-connected disability, and resolving reasonable doubt in the appellant's favor, service connection is warranted for major depressive disorder.

Increased Rating for Residuals Fracture Right Tibia and Fibula

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals fracture right tibia and fibula is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5262.  Under this diagnostic code, malunion of the tibia and fibula with slight knee or ankle disability warrants 10 percent, malunion with moderate knee or ankle disability warrants 20 percent, and malunion with marked knee or ankle disability warrants a 30 percent disability rating.  Id.  A 40 percent disability rating is provided for nonunion of the tibia and fibula, with loose motion that requires a brace.  Id.

Analysis

The Veteran is in receipt of a 40 percent rating for the entire appellate time period, under DC 5262, for residuals of an in-service right leg (tibia and fibula) fracture.  The Veteran has been rated under DC 5262 for this disability because the right leg fracture initially resulted in nonunion of the tibia and fibula, which led to the use of a brace that went from the right foot to the mid-calf, to control right leg pain, including during ambulation.  

However, the Board finds that during the current appeal period, the Veteran's disability has been predominantly manifested by ankylosis of the right ankle.  In this regard, on VA examination in March 2010, the Veteran reported that his right ankle pain had worsened.  X-rays showed that the right ankle joint was fused with substantial subtalar arthritis as well as some midfoot arthritis.  On VA examination in September 2010, it was noted that the Veteran had ankylosis of the right ankle joint, weakness of the right ankle, and instability and giving way of the right ankle joint.  The examiner noted that the right ankle was fused, and that there was no capability of dorsiflexion or plantar flexion.  

As such, the Board finds that the Veteran's disability is better rated as 40 percent disabling, under DC 5270, for ankylosis of the right ankle, in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees.  A 40 percent rating is the maximum rating permitted under DC 5270, and a higher rating is only available on an extraschedular basis.  

The Board has also reviewed the remaining diagnostic codes applicable to the right leg, including the knee, and finds that an evaluation in excess of 40 percent cannot be assigned under any of these criteria.  In this regard, there is no evidence during the appeal period of compensable limitation of flexion or extension of the right knee; impairment of the cartilage, subluxation or lateral instability of the right knee, ankylosis of the right knee, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  Therefore, a separate or increased schedular rating under Diagnostic Codes 5256-5263 or 5272-5274 is not warranted.  

The Board also notes that as the Veteran currently is receiving the maximum rating contemplated for his disability based on symptomatology that includes pain resulting in limitation of motion, the DeLuca provisions and those of 38 C.F.R. 
§§ 4.40, 4.45 are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 40 percent for the Veteran's residuals of fracture right tibia and fibula.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119 

The Veteran is competent to report the symptoms of his disability.  The Veteran's complaints have been considered in the above-noted evidence; however, evaluations for VA purposes do not show the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208

Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The  application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

The Court further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

In this case, the Veteran has reported chronic right ankle pain, problems standing and walking for prolonged periods of time, and weakness and giving way in the right ankle.  All of the Veteran's reported symptoms are manifested by his diagnosed ankylosis of the ankle, which is contemplated in the assigned rating criteria of DC 5270.  They fit squarely within the criteria found in the rating formula used for the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

Service connection for major depressive disorder is granted.

An increased rating for residuals fracture right tibia and fibula is denied.


REMAND

Restless Leg Syndrome

Service treatment records are negative for any evidence of a right leg disability, including restless leg syndrome.  

Outpatient treatment records from the Lake City and Gainesville VA Medical Centers dated December 2004 to December 2012 note a diagnosis of restless leg syndrome.

On VA examination in September 2010, the Veteran was diagnosed with tremor of the right lower extremity.  The examiner opined that the tremor was caused by ischemia, and not due to the right tibia and fibula fracture.  However, the examiner did not give a rationale for his opinion.  The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Furthermore, although the Veteran has claimed that his right leg disability is secondary to his service-connected residuals fracture right tibia and fibula, the examiner failed to give an opinion as to whether the right leg disability was caused or aggravated by his service-connected residuals fracture right tibia and fibula.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed right leg disability, including restless leg syndrome is necessary.  38 C.F.R. § 4.2 (2015).

Left Hip Disability

Service treatment records are negative for any evidence of a left hip disability.  

Medical evidence from the Gainesville VA Medical Center Healthcare System shows that in May 2010, the Veteran reported chronic left hip pain and requested a scooter.

On VA examination in September 2010, the examiner noted the Veteran's claim that because of his ankylosis of the right ankle, due to his fracture right tibia and fibula, he had developed a condition of the left hip.  The examiner opined that observing the Veteran ambulate, a left hip condition would not likely be due to the fused right ankle.  The examiner noted further that there was no objective documentation in the claims file or service treatment records of the Veteran having a left hip condition as a result of his right ankle condition.  

The Board finds that the September 2010 examiner's opinion is incomplete and his rationale is flawed, and therefore, the opinion is inadequate for evaluation purposes.  In this regard, the examiner did not indicate what, if any, left hip disability the Veteran was diagnosed with.  In fact, the examiner specifically noted that the Veteran had not been examined.  Furthermore, the examiner stated that there was no documentation in the claims file of the Veteran having a left hip condition as a result of his right ankle condition, but this is precisely what the examination was for, i.e. to determine whether the Veteran had a currently diagnosed left hip disability, secondary to his service-connected right ankle condition.  Furthermore, the examiner did not discuss whether there was evidence in the record of any signs or symptoms related to the Veteran's left hip, regardless of the fact that there was no confirmed diagnosis of a left hip disability that could be related to his service-connected right ankle condition.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed left hip disability is necessary.  38 C.F.R. § 4.2 (2015).

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran's Applications for Increased Compensation Based on Unemployability (Form 21-8940) indicate that he is 77 years old, and that he last worked in January 2001, as a postal clerk.  He reported that he is unemployable due to his right leg injury. 

The Veteran is currently only service connected for residuals fracture right tibia and fibula, evaluated as 20 percent disabling prior to November 13, 2000, as 30 percent disabling prior to February 4, 2002, and as 40 percent disabling thereafter.  Therefore, he does not currently meet the schedular criteria for a TDIU.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

The September 2010 VA examiner found that the Veteran was not precluded from performing sedentary employment as a result of his service-connected residuals fracture right tibia and fibula disability.

However, October 2011 VA treatment records indicate that the Veteran was unemployable due to ongoing pain in the right leg as well as left hip pain, due to is right leg favoring and restless leg syndrome and peripheral vascular disease.

In addition, Dr. J.P., noted above, in his April 2016 evaluation report, opined that it is at least as likely as not that the Veteran's chronic pain from his service-connected disability and the emotional difficulties and psychiatric disorder that have developed secondary to that disability prevent him from securing and following substantially gainful employment since he last worked in 2002.   He noted further that despite his financial concerns, the Veteran is not looking for work because of the severity of his somatic issues and mental health problems.  He has severe physical limitations, including decreased mobility, required use of assistive devices, inability to drive, problems with lifting and carrying, lack of stamina, and chronic pain, all of which have resulted from his service-connected disability.  These limitations would preclude him from any kind of physical employment.  His chronic pain also causes trouble concentrating.  These limitations, coupled with his depression, anxiety, and feelings of hopelessness, would make it extremely difficult to complete work tasks in a timely and acceptable manner.

The evidence of record shows that the Veteran may not be able to maintain gainful employment as a result of his service-connected disabilities, including his major depressive disorder, which the Board is granting service connection for in this decision.  The Veteran does not currently meet the schedular criteria for a TDIU.  However, in light of the grant of service connection for major depressive disorder within this decision, the Board concludes that the issue of entitlement to a TDIU should be remanded for the RO to rate the Veteran's now service-connected psychiatric disorder and to determine whether his service-connected disabilities together render him unemployable.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed right leg disability, including restless leg syndrome (if any).  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right leg disability, including restless leg syndrome, is etiologically related, in whole or in part, to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right leg disability, including restless leg syndrome was caused or aggravated (chronically worsened) by the Veteran's service-connected residuals fracture right tibia and fibula.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed left hip disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The same examiner can do both examinations. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left hip disability is etiologically related, in whole or in part, to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left hip disability was caused or aggravated (chronically worsened) by the Veteran's service-connected residuals fracture right tibia and fibula.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, implement the grant of service connection for major depressive disorder, and assign a disability rating for that disability, and obtain an examination addressing the Veteran's TDIU claim which addresses all his service-connected disabilities.

5.  If, after implementing the grant of service connection for major depressive disorder, the Veteran does not meet the schedular criteria for the award of a TDIU, then refer the TDIU claim to the Director, C&P Service, for extraschedular consideration consistent with 38 C.F.R. 
§ 3.321(b)(1).  A copy of the Director's decision on this extraschedular TDIU claim must be included in the claims file.

If after implementing the grant of service connection for major depressive disorder, the Veteran does meet the schedular criteria for the award of TDIU, adjudicate this claim.

6.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


